FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CLARA CRAWFORD,                         
                           Plaintiff,
                 v.
MICHAEL J. ASTRUE, Commissioner               No. 06-55822
of Social Security Administration,             D.C. No.
               Defendant-Appellee,          CV-00-011884 (AN)
BRIAN C. SHAPIRO,
                      Real-party-in-
                 interest-Appellant.
                                        
       Appeal from the United States District Court
           for the Central District of California
       Arthur Nakazato, Magistrate Judge, Presiding


RUBY WASHINGTON,                        
                           Plaintiff,
                 v.
MICHAEL J. ASTRUE, Commissioner               No. 06-55954
of Social Security Administration,             D.C. No.
               Defendant-Appellee,          CV-03-06884 (AN)
YOUNG CHO,
                      Real-party-in-
                 interest-Appellant.
                                        
       Appeal from the United States District Court
           for the Central District of California
       Arthur Nakazato, Magistrate Judge, Presiding



                            13687
13688                 CRAWFORD v. ASTRUE



DAPHNE M. TREJO,                       
              Petitioner-Appellant,          No. 06-56284
                 v.
                                              D.C. No.
                                           CV-98-5662 (RNB)
MICHAEL J. ASTRUE, Commissioner
of Social Security Administration,            OPINION
              Respondent-Appellee.
                                       
        Appeal from the United States District Court
           for the Central District of California
        Robert N. Block, Magistrate Judge, Presiding

                   Argued and Submitted
          February 15, 2008—Pasadena, California

                  Filed September 25, 2008

    Before: Betty B. Fletcher, Daniel M. Friedman,* and
             N. Randy Smith, Circuit Judges.

                Opinion by Judge Friedman;
                Dissent by Judge B. Fletcher




  *The Honorable Daniel M. Friedman, Senior United States Circuit
Judge for the Federal Circuit, sitting by designation.
                    CRAWFORD v. ASTRUE               13691


                       COUNSEL

Lawrence D. Rohlfing, Santa Fe Springs, California, for the
petitioner-appellant in all three cases.
13692                 CRAWFORD v. ASTRUE
No appearance for the respondent-appellee in any of the three
cases.


                          OPINION

FRIEDMAN, Circuit Judge:

   We decide each of these three appeals, which were argued
together, in a single opinion. In these cases, lawyers who suc-
cessfully represented social security claimants under
contingent-fee contracts challenge the sufficiency of the fees
the United States District Court for the Central District of Cal-
ifornia awarded for the services they performed in the judicial
phase of the cases. The lawyers contend that in setting their
fees the district court failed to follow the methodology the
Supreme Court prescribed in Gisbrecht v. Barnhart, 535 U.S.
789 (2002), for determining attorney fees in social security
cases.

   We hold, however, that in awarding the fees in these cases
the district court did not deviate from the standards
announced in Gisbrecht and did not abuse its discretion. We,
therefore, affirm in all three cases.

I. Each of these cases followed the same pattern: (1) after
the Social Security Administration (“Administration”) denied
a claim for benefits, the claimant retained an attorney to insti-
tute a judicial challenge to the administrative action and
signed a written agreement under which the attorney would be
paid twenty-five percent of “the back pay awarded”; (2) after
suit was filed, the case was remanded to the Administration;
(3) the Administration awarded the claimant benefits, includ-
ing substantial past benefits; (4) the attorney requested from
the district court a fee of less than twenty-five percent of the
back benefits; and (5) the district court (acting through a mag-
istrate judge) awarded the attorney less than the amount
sought.
                     CRAWFORD v. ASTRUE                   13693
   Each of the three claimants was represented by a different
attorney: Brian C. Shapiro (“Shapiro”) represented Clara
Crawford, Young Cho (“Cho”) represented Ruby Washing-
ton, and Denise Bourgeois Haley (“Haley”) represented
Daphne M. Trejo. The three attorneys were affiliated with the
Lawrence D. Rohlfing (“Rohlfing”) law firm, which special-
izes in social security matters. Since the firm handled all its
work on a contingent-fee basis, it had no regular hourly bill-
ing rates. In each case the district court calculated what would
be a reasonable hourly rate for the work performed. The dif-
ferences among the three cases relate to the work the attorney
performed in the particular case, the time expended, the
amount of back benefits awarded, the attorney fee requested,
and the fee awarded.

   In the Crawford case (No. 06-55822), Shapiro expended
19.5 hours of his own time and 4.5 hours of paralegal time.
The past-due benefits awarded were $123,891.20, twenty-five
percent of which was $30,972.80. Shapiro sought a fee of
$21,000.00, which was 16.95 percent of the award. The court
determined that a reasonable fee would be $8,270.00, which
it reduced by $3,150.00 to reflect the fee already paid under
the Equal Access to Justice Act, producing a net fee award of
$5,120.00.

  In the Washington case (No. 06-55954), Cho devoted 17.45
hours of his time and 4.7 hours of paralegal time. The past-
due benefits awarded were $76,041.00, twenty-five percent of
which was $19,010.25. Cho sought a fee of $11,500.00,
which was fifteen percent of those benefits. The court deter-
mined that a fee of $8,825.53 would be reasonable, which it
reduced by the $2,800.00 that had already been paid under the
Equal Access to Justice Act, resulting in a net fee award of
$6,025.33.

  In the third case, Trejo (No. 06-56284), Haley spent 25.5
hours of her time and 1.1 hours of paralegal time. The past-
due benefits awarded were $172,223.25, twenty-five percent
13694                 CRAWFORD v. ASTRUE
of which was $43,055.75. Haley sought a fee of $24,000.00,
which was fourteen percent of the benefits. The district court
determined that a reasonable fee would be $12,650.40, which
it reduced by the $3,200.00 prior payment made under the
Equal Access to Justice Act, resulting in a net fee of
$9,450.00.

  We discuss in detail, in Parts IIB and IID, below, the
court’s determinations and reasoning in setting the fee in each
case.

II. A. Before Gisbrecht, courts ordinarily used a “lode-
star” calculation for determining a “reasonable” attorney fee
under fee-shifting statutes that required the losing party to pay
the prevailing party’s legal fees. See Gisbrecht, 535 U.S. at
801-02. Under that calculation, to produce a reasonable fee a
court multiplied the “number of hours reasonably devoted to
each case . . . by a reasonable hourly fee.” Id. at 797-98.

   [1] The lodestar calculation also was used in determining
reasonable attorney fees in social security cases, although the
Social Security Act does not shift payment of attorney fees
from the prevailing to the losing party. Instead, it provides for
payment of a successful claimant’s attorney fee out of the
benefits the claimant recovers. A court rendering a judgment
favorable to a social security claimant represented by an attor-
ney may “allow as part of its judgment a reasonable fee for
such representation, not in excess of 25 percent of the total of
the past-due benefits to which the claimant is entitled by rea-
son of such judgment.” 42 U.S.C. § 406(b)(1)(A). Such fee
will be paid to the attorney “out of, and not in addition to, the
amount of such past-due benefits.” Id. When Gisbrecht was
decided, such contingent-fee contracts were “the most com-
mon fee arrangement between attorneys and Social Security
claimants.” Gisbrecht, 535 U.S. at 800.

  Gisbrecht, in which the Supreme Court reviewed one of our
decisions, was such a lodestar social security attorney fee
                     CRAWFORD v. ASTRUE                   13695
case. There, the district court used the lodestar calculation to
determine attorney fees in four social security cases, but “set
hourly lodestar rates lower than those that Plaintiffs had
requested.” Gisbrecht v. Apfel, 238 F.3d 1196, 1198 (9th Cir.
2000). We affirmed the attorney fee awards, stating that
“[t]his court follows the ‘lodestar’ method of calculating fees
under 42 U.S.C. § 406(b)(1)(A),” and rejected the contention
that “the district courts abused their discretion by refusing to
increase the lodestar fees based on the contingent nature of
their fee agreements.” Id. at 1197, 1198-99.

   [2] The Supreme Court reversed. The Court rejected this
court’s view that the lodestar calculation was the sole basis
for determining attorney fees under the Social Security Act
and that a contingent-fee agreement was not to be considered.
It “conclude[d]” that “§ 406(b) does not displace contingent-
fee agreements as the primary means by which fees are set for
successfully representing Social Security benefits claimants in
court. Rather, § 406(b) calls for court review of such arrange-
ments as an independent check, to assure that they yield rea-
sonable results in particular cases.” Gisbrecht, 535 U.S. at
807 (footnote omitted). It added that “[w]ithin the 25 percent
boundary . . . the attorney for the successful claimant must
show that the fee sought is reasonable for the services ren-
dered.” Id. The Court additionally stated:

    Judges of our district courts are accustomed to mak-
    ing reasonableness determinations in a wide variety
    of contexts, and their assessments in such matters, in
    the event of an appeal, ordinarily qualify for highly
    respectful review.

Id. at 808. The Court concluded the opinion by stating that:

    The courts below erroneously read § 406(b) to over-
    ride customary attorney-client contingent-fee agree-
    ments. We hold that § 406(b) does not displace
    contingent-fee agreements within the statutory ceil-
13696                CRAWFORD v. ASTRUE
    ing; instead, § 406(b) instructs courts to review for
    reasonableness fees yielded by those agreements.
    Accordingly, we reverse the judgment of the Court
    of Appeals for the Ninth Circuit and remand the case
    for further proceedings consistent with this opinion.

Id. at 808-09.

   [3] The Court’s holding was narrow: that, in setting reason-
able attorney fees under contingent-fee agreements in social
security cases, courts cannot base their calculations solely on
lodestar calculations. Instead, courts must look primarily to
the contingent-fee specified and then, if necessary, adjust the
fee to reflect the circumstances of the particular case. The
Court stated that the attorney had the burden of showing that
“the fee sought is reasonable for the services rendered.” Id. at
807. The Court then discussed five examples of ways in
which the contingent-fee arrangement could be tested for rea-
sonableness: (1) the character of the representation; (2) the
results the representative achieved; (3) if an attorney were
responsible for delay; (4) if benefits were large in comparison
to the amount of time spent on the case; and (5) a record of
the hours spent representing the claimant and a statement of
the lawyer’s normal hourly billing charge. Id. at 808.

  The Court did not decide, or indicate any views on, the fol-
lowing issues:

  1. Whether “contingent-fee agreement[s] between claim-
ant and counsel, if not in excess of 25 percent of past-due
benefits, [were] presumptively reasonable.” Gisbrecht, 535
U.S. at 792.

   2. The extent to which, if any, courts could utilize a lode-
star calculation based upon an appropriate hourly rate and the
hours properly spent on the case, in determining the reason-
ability of the fee.
                      CRAWFORD v. ASTRUE                    13697
   The Court did not indicate how or on what basis district
courts were to determine that a fee was reasonable, but appar-
ently left it to the court’s discretion. See id. at 808. In each of
these cases, the district court followed the precepts of Gis-
brecht in setting a reasonable fee.

    B. In its orders, the district court noted that Gisbrecht
controls. In Crawford, the court stated that its “determination
. . . is governed” by Gisbrecht, in which “the Supreme Court
resolved a division among the Circuits on the appropriate
method of calculating fees under § 406(b). Rejecting the
‘lodestar method’ which several of the Circuits (including the
Ninth Circuit) had been applying, the Supreme Court held:
. . . .” The order then quoted most of the language from Gis-
brecht referred to in Part IIA of this opinion. In Washington,
the same magistrate judge used the same language. In Trejo,
a different magistrate judge used, and quoted, almost identical
language in discussing Gisbrecht.

   The court in Crawford set forth seven items it had “consid-
ered” “[i]n determining whether the $21,000.00 award sought
by Rohlfing is reasonable for the services rendered in the pro-
ceedings before this Court.” Those items included the follow-
ing:

   1. There was “no basis for finding that there was any
fraud or overreaching by Rohlfing in the making of the con-
tingent fee agreement with plaintiff.”

   2. The fee sought “is within the 25% ‘boundary’ and less
than the total amount of fees that plaintiff agreed to pay Rohl-
fing under the terms of the contingent fee agreement.”

   3. “Rohlfing was able to persuade the Commissioner to
stipulate to a remand which ultimately resulted in a fully
favorable decision awarding back benefits in the amount of
$123,891.20 to Plaintiff.”
13698                  CRAWFORD v. ASTRUE
   4. “This is not an instance where, due to excessive delay
attributable to plaintiff’s counsel, the back benefits accumu-
lated during the pendency of the case in court.”

   5. “[I]t would not be unreasonable for a law firm having
the same degree of experience, expertise and reputation in the
legal community as Rohlfing to have normal hourly billing
charges” under which “adjusted for inflation the 19.5 hours of
attorney time plus 4.5 hours of paralegal time correspond to
total hourly fees of $5,907.14.” These are the same hours and
inflation adjustments Rohlfing presented to the Court.

  6.     Using these figures, the $21,000.00 sought

       includes an enhancement of $15,092.86, which rep-
       resents 256% of the $5,907.14 figure for the risk of
       nonpayment (i.e., the “contingency factor”). The
       Court has duly considered Rohlfing’s rationale for
       the enhancement sought and does not find it to be
       persuasive. The Court notes that Rohlfing has not
       provided any data regarding his firm’s success rate
       that would enable the Court to assess the risk
       assumed by his firm in representing social security
       benefits claimants in the Cent[r]al District of Cali-
       fornia. Moreover, to the extent that the success rate
       of plaintiff’s counsel is attributable to his special
       skills and expertise in this area (as distinguished
       from his selectiveness in the cases he agrees to take
       on), the Court already has taken into account his
       skills and expertise in arriving at the figure of
       $5,907.14 as the pre-enhancement value of the ser-
       vices rendered. The Court therefore finds that plain-
       tiff’s counsel has not done an adequate job of
       convincing the Court that the enhancement sought
       here is reasonable under the circumstances pre-
       sented. . . . The Court finds that a reasonable
       enhancement here would be no more than 40% of
                      CRAWFORD v. ASTRUE                   13699
    the $5,907.14 figure (i.e., $2,362.86), which would
    result in a total fee award of $8,270.00.

   “Put another way, it appears to the Court that the enhance-
ment sought here by plaintiff’s counsel is very excessive, and
would constitute an unreasonable “windfall,” when the
amount of back pay benefits awarded is compared to the
amount of time counsel spent on the case. The Court finds
that a reasonable enhancement here would be no more than
40% of the $5,907.14 figure (i.e., $2,362.86), which would
result in a total fee award of $8,270.00.

   “Based upon the foregoing considerations, the Court finds
and concludes that the $21,000.00 in fees yielded by the con-
tingent fee agreement and sought by plaintiff’s counsel is
completely unreasonable under the circumstances, and that a
substantial reduction is warranted.”

   The court’s order in the Washington case, authored by the
same magistrate judge, discusses similar factors the court
“considered” “[i]n determining whether the $11,500.00 award
sought by Plaintiff’s counsel is reasonable for the services
rendered in the proceedings before this Court.” In addition,
the court included the factor that “Plaintiff’s counsel did not
have to do much work to persuade the Commissioner to stipu-
late to a remand because it was very clear that the ALJ erred
and a remand was warranted. Accordingly, Plaintiff’s counsel
incurred very little risk in this matter.” The court also rejected
the lawyer’s argument that this case could be compared to
class action securities litigation, in which much larger attor-
ney fees were awarded. The court stated:

    The complexity of the procedural and substantive
    issues in class action securities cases, and the risks
    of prosecuting those types of cases, eclipse those in
    social security cases. In social security cases, the
    costs of prosecuting the cases are relatively nominal
    because most of the plaintiffs are allowed to file
13700                CRAWFORD v. ASTRUE
    their complaints without the prepayment of the filing
    fees, the issues are narrow, and the briefing in this
    Court is generally limited to preparing a joint stipu-
    lation. The same is not true in class action securities
    cases where it is not unusual for plaintiffs’ counsel
    to invest millions of dollars in a case, and engage in
    a substantial amount of discovery, pretrial briefing
    and hearings, just to resolve issues relating to class
    certification in addition to doing the same and more
    with respect to prosecuting cases on the merits. The
    complexity and costs of providing notice to the
    members of the class is another reason for the large
    enhancements in class action securities cases.

  The court concluded that “the enhancement sought here by
Plaintiff’s counsel is excessive and would constitute an unrea-
sonable ‘windfall.’ Therefore, the Motion is denied to the
extent it seeks § 406(b) fees in the total amount of
$11,500.00. On the other hand, the Court finds a reasonable
enhancement here to be 40% of the $6,303.95 figure (i.e.,
$2,521.58), which results in a total fee award of $8,825.53.”

   Finally, in Trejo, the court discussed eight factors it had
“considered” “[i]n determining whether the $24,000.00 award
sought by plaintiff’s counsel is reasonable for the services
rendered.” Several of these factors were phrased in language
similar to that in Crawford. The court also stated: “The high
quality of the representation provided in this case by plain-
tiff’s counsel is evidenced by the fact that, in the face of an
adverse ALJ decision which the Appeal Council already had
adopted, plaintiff’s counsel was able to persuade the Commis-
sioner to stipulate to a remand which ultimately resulted in a
fully favorable decision awarding over twelve years of back
benefits.”

  The court concluded that, based upon the time properly
spent on the case and the appropriate hourly charges for the
                     CRAWFORD v. ASTRUE                  13701
lawyer and paralegal, an appropriate fee would be $6,325.20.
The court found that the attorney had

    done a wholly inadequate job convincing the Court
    that the 279% enhancement sought here is reason-
    able under the circumstances presented. Put another
    way, it appears to the Court that the enhancement
    sought here by plaintiff’s counsel is grossly exces-
    sive and would constitute an unreasonable ‘wind-
    fall,’ when the amount of back pay benefits awarded
    is compared to the amount of time counsel spent on
    the case. Even after taking into account the 7-year
    delay in the receipt of § 406(b) fees, the Court finds
    that a reasonable enhancement here would be no
    more than 100% of the $6,325.20 figured, which
    would result in a total fee award of $12,650.40.

The court then stated:

    Based upon the foregoing considerations, the Court
    finds and concludes that the $24,000.00 in fees
    sought by plaintiff’s counsel is not reasonable, and
    that a further reduction to $12,650.40 is warranted.

   [4] C. The district court’s orders in these three cases show
that, in determining a reasonable fee, the court in each case
complied with the Gisbrecht principles. In each case the court
stated that it was following Gisbrecht and quoted the pertinent
portions of that opinion. The court recognized the primacy of
the contingent-fee agreements by first determining that they
met the § 406(b)(1) guidelines, and then testing them for rea-
sonableness. Id. at 808.

   [5] In Crawford and Trejo, the court explicitly stated that,
considering all the circumstances, a substantial reduction in
the fee sought, which was within but less than the twenty-five
percent contingent fee, was required to produce a reasonable
fee. Although the Washington court did not explicitly state
13702                 CRAWFORD v. ASTRUE
that it was reducing the fee sought in light of the factors it had
considered, such ruling was implicit in the Trejo decision, and
this was what the court did (as distinguished from what it
said). In each case, the court also stated that the attorney had
not met his or her burden of showing that the fee sought was
reasonable. The district court’s reduction of the contingent
fees in these three cases accorded with Gisbrecht’s recogni-
tion that “[i]f the benefits are large in comparison to the
amount of time counsel spent on the case, a downward adjust-
ment is similarly in order.” 535 U.S. at 808.

   The district court’s analysis of the relevant factors in these
cases, including the twenty-five percent contingent-fee agree-
ment, starkly contrasts with the way the district court deter-
mined the fees in Gisbrecht. There, the district court based its
determination of a reasonable fee solely on “lodestar rates”
and refused to increase those rates to reflect the contingent-
fee agreements. See Gisbrecht, 238 F.3d at 1198-99. Here, on
the other hand, the lodestar calculation was but one of several
factors the district court considered when testing the
contingent-fee agreement for reasonableness after “looking
first to the contingent-fee agreement.” Gisbrecht, 535 U.S. at
808.

   [6] We read Gisbrecht not to prohibit a district court from
making lodestar-type calculations, but only from relying
exclusively on such calculations and refusing to consider the
contingent-fee agreement. Here, the district court noted that
Gisbrecht controls, and considered the contingent-fee agree-
ments. The district court, however, concluded that substantial
reductions in the fees under those agreements were necessary
for the fees to meet the statutory standard of reasonableness.
Those rulings complied with the requirements of Gisbrecht.

   [7] Unlike the dissent, we do not read the Supreme Court’s
Gisbrecht opinion as mandating any particular procedure or
format that the district courts must follow in determining a
reasonable attorney fee in social security cases. The Court did
                     CRAWFORD v. ASTRUE                  13703
not, as the dissent apparently concludes, prescribe that in
every case the district court mechanically must begin its anal-
ysis with the twenty-five percent contingent fee and then
make any reduction in that amount that appears appropriate in
the particular case.

   [8] As we have noted above, what Gisbrecht held was that
“§ 406(b) does not displace contingent-fee agreements within
the statutory ceiling; instead, § 406(b) instructs courts to
review for reasonableness fees yielded by those agreements.”
535 U.S. at 808. The methodology by which a district makes
such reasonableness determinations is for that court to select
in the exercise of its sound discretion. In making these deter-
minations, it would be preferable for a district court to begin
with the contingency-fee agreement and decrease from there,
rather than increase from a lodestar calculation. It does not
seem to be an abuse of discretion, however, to use the latter
approach as long as the court takes the necessary factors into
consideration.

   [9] The district courts’ determinations of a reasonable fee
in each of these cases satisfied the Gisbrecht standards.

   [10] D. Once we conclude that the district court’s fee
determinations satisfied Gisbrecht, the remaining question is
whether the district court abused its discretion in setting the
fees. This court uses the “abuse of discretion” standard in
reviewing social security attorney fee awards. See Allen v.
Shalala, 48 F.3d 456, 457 (9th Cir. 1995) abrogated on other
grounds by Gisbrecht v. Barnhart, 535 U.S. 789 (2002).

   As the district court noted, it considered a number of fac-
tors. While those factors have been previously outlined in this
opinion, we again provide these factors to evidence the
amount of explanation the district courts provided. In Craw-
ford, the court considered the experience, expertise, and repu-
tation of the firm in determining an hourly fee and accepted
counsel’s estimate of the amount of time spent on the case.
13704                 CRAWFORD v. ASTRUE
The court then applied the inflation rate counsel presented to
it and calculated a reasonable fee. Then the court increased
that fee by 40 percent because (a) there was not excessive
delay in getting the result and (b) plaintiff’s counsel was able
to persuade the Commissioner to stipulate to a remand which
ultimately resulted in a fully favorable decision. However, the
court would not increase it by 256 percent (the amount coun-
sel requested), because plaintiff’s counsel did not provide him
the success rate data. After arriving at that figure, the court
then reduced the $21,000 claimed by plaintiff’s counsel to
that figure, saying “a substantial reduction is warranted.”

    In Washington, the court again considered the experience,
expertise, and reputation of the firm in calculating an hourly
fee and applied it to the amount of time that counsel had
requested. The court then applied the inflation rate counsel
had presented to it to calculate a reasonable fee. Then the
court increased the fee by 40 percent, because (a) the Com-
missioner stipulated to the remand, thereby sparing plaintiff
and his counsel of the need to research and prepare an exhaus-
tive argument in support of the remand or award of benefits
and (b) there was no excessive delay in getting the result.
However, the court would not increase it by 82 percent (the
amount counsel requested), because (1) “counsel did not have
to do much work to persuade the Commissioner to stipulate
to a remand, and (2) it was very clear that the ALJ erred and
a remand was warranted,” therefore counsel “incurred very
little risk in this matter.” The court also rejected a comparison
between this case and securities litigation and wrote that
counsel “had not provided specific data regarding his particu-
lar success rate that enables the Court to assess the true risk
assumed by him.”

   In Trejo, the court did not accept counsel’s request for time
spent by the attorney or paralegal, instead adjusting the appro-
priate hours spent on the case. The court also adjusted the
inflation rate to be applied to an hourly fee. However, the
court calculated the hourly fee based on the experience,
                      CRAWFORD v. ASTRUE                   13705
expertise, and reputation of the firm. The court then increased
the fee by 100 percent, because (a) the high quality of repre-
sentation provided in the case, evidenced by the fact counsel
had convinced the Commissioner to stipulate to a remand
(which ultimately resulted in a fully favorable decision) in the
face of an adverse ALJ decision and (b) although there was
excessive delay, it was not due to Plaintiff’s counsel. How-
ever, the court would not increase the fee by 279 percent,
because (1) counsel provided no data regarding the law firm’s
success rate enabling the court to assess the risk assumed by
counsel; (2) there was no evidence her firm was precluded
from any other employment due to their acceptance of this
case; and (3) the case did not entail unduly short time limita-
tions. After arriving at that figure, the court then reduced the
$24,000 (claimed by plaintiff’s counsel) to that figure, saying
“a further reduction is warranted.”

   [11] The selection and evaluation of the appropriate factors,
both pro and con, for determining a reasonable attorney fee in
a particular case involves the essence of discretionary action.
As the Supreme Court indicated, the district court’s determi-
nation of a reasonable fee ordinarily is entitled to “highly
respectful review.” Gisbrecht, 535 U.S. at 808. In setting rea-
sonable fees in these cases, the district court did not abuse its
discretion. Unlike the dissent, we conclude that the opinions
of the magistrate judges who decided these cases adequately
explained the basis and reasons for their decisions.

   The orders of the district court awarding attorney fees in
these three cases are AFFIRMED.



B. FLETCHER, Circuit Judge, dissenting:

  I respectfully dissent. In the majority opinion, the panel has
decided three discrete appeals because one overarching issue
controls all of them: Has the district court followed the man-
13706                CRAWFORD v. ASTRUE
date of Gisbrecht v. Barnhart, 535 U.S. 789 (2002)? In that
case, the Supreme Court reversed the Ninth Circuit’s opinion
in Gisbrecht v. Apfel, 238 F.3d 1196 (9th Cir. 2000), disap-
proving fifteen years of Ninth Circuit practice regarding how
to determine attorney fees under 42 U.S.C. § 406(b)(1)(A).
By affirming the fee awards in these cases, the majority opin-
ion effectively reinstates the Ninth Circuit’s same old method-
ology by permitting the district court to make adjustments
from the lodestar calculation rather than from the percent of
recovery specified in the contingent fee agreement. Further,
the majority ignores the basic principle that this court cannot
review for abuse of discretion but rather should remand for
explanation if the district court fails to explain its decision.

                               I

   We first used the lodestar method to determine a reasonable
fee under § 406 in Starr v. Bowen, 831 F.2d 872 (9th Cir.
1987). See Allen v. Shalala, 48 F.3d 456, 458 (9th Cir. 1995).
Under that method, the district court determined the reason-
able fee by multiplying the reasonable hourly rate by the num-
ber of hours reasonably expended on the case. Gisbrecht, 238
F.3d at 1197-98. The district court could then adjust the
amount of the fee award by applying the twelve factors set out
in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir.
1975), including “whether the fee is fixed or contingent.” Gis-
brecht, 238 F.3d at 1198 (quoting Kerr, 526 F.2d at 70).

   Although the district court could consider the contingent
nature of the fee agreement, we repeatedly held that failure to
do so was not an abuse of discretion. See id. at 1199 (citing
Straw v. Bowen, 866 F.2d 1167, 1170 (9th Cir. 1989) and
other cases). In fact, although the district court was supposed
to consider a request to increase the award because of the con-
tingent nature of the fee agreement, it was “not required to
articulate its reasons for accepting or rejecting such a
request.” Id. (internal quotations and citations omitted).
                           CRAWFORD v. ASTRUE                          13707
   This approach was flatly rejected by the Supreme Court. It
held a district court charged with making a fee award under
§ 406(b)(1)(A) must respect “the primacy of lawful attorney-
client fee agreements,” Gisbrecht, 535 U.S. at 793, “looking
first to the contingent-fee agreement, then testing it for rea-
sonableness,” id. at 808. The resulting award is unreasonable,
and thus subject to reduction by the court, if the attorney pro-
vided substandard representation or engaged in dilatory con-
duct, or if the “benefits are large in comparison to the amount
of time spent on the case.” Id. The attorney bears the burden
of establishing that the fee sought is reasonable. Id. at 807.
“[A]s an aid to the court’s assessment of the reasonableness
of the fee yielded by the fee agreement,” the attorney may
provide the court with a record of the hours worked and its
regular fee. Id. at 808.

   An examination of the fee awards in these cases makes it
starkly evident that the district courts did not respect the pri-
macy of the attorney-client fee agreements. In each case, the
client signed a contract providing that the attorney would
receive 25% of the back pay awarded if benefits were
awarded following appeal to the district court. Had the district
court awarded the full contractual fee, the attorneys in these
cases would have received fees ranging from $19,010 to
$43,000. Instead, they received amounts ranging from
$8,825.53 to $12,650.40. These fee awards represented 6.68%
to 11.6% of the benefit awards. Put another way, the attorneys
received 53.57% to 73.3% less than the contingency contracts
provided.1
  1
   The attorneys in these cases recognized that a full 25% fee would be
unreasonable. They therefore sought fees ranging from $11,500 to
$24,000, which represented 13.95% to 16.95% of the benefits awarded, a
substantial reduction from the amount contracted for. Although I do not
hold the view that where, as here, an attorney seeks less than 25% of the
back-benefits awarded, the fee request is presumptively reasonable, I
believe that the attorney’s request should be entitled to some deference in
such cases. I find it particularly problematic that the district court in Craw-
13708                     CRAWFORD v. ASTRUE
   The language in each of the district court orders also makes
clear that the district court failed to apply the reasonableness
test mandated by Gisbrecht. Although the Gisbrecht court did
not provide a definitive list of what factors should be consid-
ered in determining whether a fee is reasonable or how those
factors should be weighed, the majority is wrong to conclude
that the Court “did not indicate how or on what basis the dis-
trict courts were to determine that a fee was reasonable.” Maj.
Op. at 13697. Rather, the Supreme Court directed courts to
consider “the character of the representation and the results
the representative achieved” and to rely on the district court’s
expertise in making reasonableness determinations.2 Gis-
brecht, 535 U.S. at 808. See also Mudd v. Barnhart, 418 F.3d
424, 428 (4th Cir. 2005) (“The [Supreme] Court did not pro-
vide a definitive list of factors to be considered because it rec-
ognized that the judges of our district courts are accustomed
to making reasonableness determinations in a wide variety of
contexts.” (quotation and alterations omitted)). The Supreme
Court also indicated that the district court could consider the
lodestar calculation, but only as an aid in assessing the rea-
sonableness of the fee. See Gisbrecht, 535 U.S. at 808. The
lodestar cannot serve as the baseline for determining the fee.

ford reduced the fee sought by 60%. The attorney in that case requested
less than 17% of the back-benefits awarded—a substantial reduction from
what the contract provided for—and ultimately received less than 7% of
the claimant’s award. Although that figure represented a premium over the
lodestar, the fact that it was so much lower than the contracted-for amount
strongly suggests that the district court gave insufficient deference to the
fee agreement.
   2
     The majority improperly characterizes Gisbrecht as providing five dis-
tinct examples of ways to test for reasonableness. Maj. Op. at 13696.
Rather, Gisbrecht makes clear that the district court may reduce the fee
based on “the character of the representation and the results the represen-
tative achieved.” 535 U.S. at 808. Pursuant to this evaluation the court
may properly reduce the fee for substandard performance, delay, or bene-
fits that are not in proportion to the time spent on the case. Id. As evidence
of the reasonableness of the resulting fee, the court may require the attor-
ney to submit a record of hours spent and a statement of normal hourly
billing charges. Id.
                      CRAWFORD v. ASTRUE                   13709
   The majority correctly observes that the district court
orders quote extensively from Gisbrecht. The orders even cur-
sorily discuss the character of the representation—noting that
it was skillful and not dilatory—before concluding that the
requested fee would represent a windfall to the attorneys. But
this sort of parroting of language from Gisbrecht does not
mean that the district courts actually applied its teachings. As
the orders make clear, the district courts in these cases started
with the lodestar calculation, and then adjusted slightly to
account for the contingent nature of the representation. This
is contrary to the Supreme Court’s clear directive that the dis-
trict court must first look to the fee agreement and then adjust
downward to account for the particular lack of difficulty in
the representation. See id. See also Rodriquez v. Bowen, 865
F.2d 739, 746 (6th Cir. 1989) (en banc) (“In the event the
court chooses not to give effect to the terms of the agreement,
it should state for the record the deductions being made and
the reasons therefore.”). That the courts determined that the
fee agreements “met the § 406(b)(1) guidelines” does not
demonstrate that the district courts “recognized the primacy of
contingent-fee agreements”. Maj. Op. at 13701. Rather, it
merely shows that the courts acknowledged their existence.
Because the district courts did not give proper consideration
to the fee agreements and inverted the reasonableness analysis
prescribed by Gisbrecht, the fee orders in these cases should
be vacated, and the cases remanded for further consideration.

                               II

   In addition to inverting the Gisbrecht analysis, each district
court failed to explain why it chose to enhance the lodestar
calculation by the factor that it did. The Supreme Court has
held that, although the district court has discretion to deter-
mine a reasonable fee, it must provide “a concise but clear
explanation of its reasons for the fee award.” Hensley v. Eck-
erhart, 461 U.S. 424, 437 (1983). If the district court fails to
do so, this court is unable to review the award for abuse of
discretion, and we must vacate and remand. See, e.g., Ferland
13710                      CRAWFORD v. ASTRUE
v. Conrad Credit Corp., 244 F.3d 1145, 1151 (9th Cir. 2001);
Gates v. Deukmejian, 987 F.2d 1392, 1400 (9th Cir. 1992).

   Each district court explained on a general level the reason
for the reduction, concluding that the requested fee would
result in a windfall to the attorney because it was significantly
larger than the lodestar amount. Not only did each court start
from the wrong premise, each failed to give any explanation
for the particular fee awarded. Instead, each court increased
the lodestar by a percentage but failed to relate that percent-
age to the circumstances of the individual case. Under these
circumstances, our precedent requires that we remand for
reassessment of the fee request. Cf. Ferland, 244 F.3d at 1151
(“[T]he district court did not explain except at the most gen-
eral level why it reduced by more than half the number of
attorney hours for which Ferland could be compensated, and
did not explain at all the particular level of reduction—from
261.2 to 120 hours—chosen. Because we cannot determine
the basis for the district court’s decision to so substantially
reduce the hours for which it permitted fees, we vacate the fee
award and remand for reassessment in accord with the princi-
ples discussed above.” (footnote omitted)).3

                                     III

   Finally, to the extent that the district court orders in Trejo
   3
     Although both Ferland and Gates involved fee awards under fee-
shifting statutes, the basic principle that the district court must explain the
basis for its award applies with equal force in § 406(b) cases. The
Supreme Court made clear in Gisbrecht that reasonableness review in
§ 406(b) cases is essentially the same as reasonableness review in other
contexts. See Gisbrecht, 535 U.S. at 808. Additionally, several of our sis-
ter circuits have held that the basic principle that the district court must
explain its decision applies in these cases. McGuire v. Sullivan, 873 F.2d
974, 985 (7th Cir. 1989) (affirming where the district court “made specific
findings regarding the difficulty, riskiness and other relevant factors which
demonstrate that a twenty-five percent contingency contract is reason-
able”); Rodriquez, 865 F.2d at 746.
                        CRAWFORD v. ASTRUE                        13711
and Crawford give some explanation of why the court did not
award the specific fee requested, that explanation was based
on a further misreading of Gisbrecht. Specifically, the orders
misconstrue the nature of the risk assessment by focusing on
the firm’s overall success rate instead of the specific facts that
make a given case more or less risky for the firm.4 See, e.g.,
McGuire, 873 F.2d at 985. For example, in Crawford, the dis-
trict court faulted the firm for failing to “provide[ ] any data
regarding [the] firm’s success rate that would enable the
Court to assess the risk assumed by [the] firm in representing
social security benefits claimants in the Central District of
California.” This misstates the attorney’s burden, which is to
show that the fee is reasonable based on the facts of the par-
ticular case. A district court cannot reduce the amount of a fee
simply because a firm is generally successful. Rather, the dis-
trict court should look at the complexity and risk involved in
the specific case at issue to determine how much risk the firm
assumed in taking the case. The firm should not be penalized
for providing high-quality representation that frequently
results in success for its clients.

                                  IV

   The majority opinion ignores the clear instructions of the
Supreme Court by affirming the district court’s reliance on
lodestar calculations in determining fee awards under
§ 406(b). It also undermines our precedent requiring that a
district court explain the reason for its fee award. Because the
Supreme Court has spoken in no uncertain terms to both of
these issues and instructed us not to affirm where the district
court bases its reasonable fee determination on a lodestar cal-
culation or fails to adequately explain the reason for the
amount of the fee award, I would vacate the district court
orders and remand each of these cases for further proceedings.
  4
   This is not the case in Washington where the magistrate noted that the
ALJ’s error was so clear that counsel did not have to work particularly
hard to get the government to stipulate to a remand.